Citation Nr: 1215865	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-41 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for lumbar strain with left-sided sacroiliac joint dysfunction and degenerative changes, claimed as a low back disorder, to include whether a separate rating for radiculopathy of the left lower extremity may be assigned.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991, from August 1992 to August 1995, from February 2003 to March 2004, and from March 2006 to April 2007; he also had service in the Oregon National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Portland, Oregon and a December 2011 rating decision of the Appeals Management Center (AMC) in Washington, D.C.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in February 2010.  A transcript is of record. 

This case was previously before the Board in April 2010 and was remanded for additional development.  The RO has complied with the remand directives with regard to the claim for an increased rating for a low back disorder.  

During the pendency of the appeal, a December 2011 rating decision granted the Veteran a rating of 20 percent for his low back disorder, effective April 14, 2007.  Inasmuch as a rating higher than 20 percent for a low back disorder is available, and because a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The December 2011 rating decision also granted the Veteran's claim of service connection for posttraumatic stress disorder (PTSD), a claim that had also been remanded for further development in April 2010.  As that December 2011 rating decision granted the Veteran's claim, no appeal remains and that issue is not presently before the Board.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disorder is not productive of flexion limited to 30 degrees or less, favorable ankylosis, or incapacitating episodes requiring doctor-prescribed bed rest.

2.  The Veteran has a radiculopathy of the left leg that is analogous to mild incomplete paralysis of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for a low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for a rating of 10 percent for radiculopathy of the left leg are approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 8520 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in April 2008, September 2008, July 2009, and March 2011 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in June 2008 and September 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  There is no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Increased Rating Claim

The Veteran contends that his low back disorder warrants a rating in excess of the 20 percent currently assigned.  As the preponderance of the evidence does not show that his symptoms approximate the criteria for an increased rating in accordance with the Schedule, the Veteran's claim is denied.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The RO has evaluated the Veteran's low back disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under VA's general formula for rating spine disorders (Diagnostic Codes 5235-5242), a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of         the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition         in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and  chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is defined as flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion to 30 degrees in either direction; and rotation to 30 degrees in either direction.  See 38 C.F.R. § 4.71a, Plate V.

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when  these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Applying the above criteria to the facts of this case, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent for his degenerative disc disease of the lumbar spine. However, the Board finds that a separate rating of 10 percent for the Veteran's radiculopathy of the left lower extremity is warranted.

An April 2008 treatment record showed a diagnosis of L5 nerve root impingement, known mild disc herniation with worsening sciatica.  A nerve conduction study showed no electriodiagnostic evidence for left lumbosacral radiculopathy.

A VA examination was conducted in June 2008.  The Veteran reported that he was employed as a truck driver and misses no time from work due to his injury.  He experiences chronic pain, but no numbness, tingling, tremors, weaknesses, or radiating pain at the examination.  The Veteran denied bowel or bladder dysfunction.  The Veteran reported no trouble walking or performing activities of daily living.

A physical examination showed no swelling, deformity, malalignments, or discoloration of the lumbar spine.  The Veteran had tenderness to palpation at the S1 joint on the left and the erector spinae group in the lower lumbar spine.  Ranges of motion were 72 degrees of flexion, 15 degrees of extension, 21 degrees of lateral flexion, and 70 degrees of complete rotation.  The examiner diagnosed chronic lumbar strain with left sided S1 joint dysfunction and degenerative changes confirmed on x-rays.  The examiner opined that it was likely that the Veteran would lose between 10 to 15 degrees of his overall range of motion, strength, coordination, and fatigueability with repetitive motion and flares.    

Radiographic imaging conducted in November 2008 showed minimal degenerative spurring without appreciable disc space narrowing.  

The Veteran appeared at a Board hearing in February 2010.  He testified that over the prior three years, the pain in his back had worsened, causing him to reduce his hours at work.  He also stated that he sometimes lies in bed and is unable to get up without assistance.  


The Veteran underwent a VA examination in September 2010.  He reported experiencing pain treated with medication, he denied periods of bed rest, although stated that he has difficulty getting out of bed due to stiffness.  He also reported shooting pain in his left leg to his knee.  The Veteran reiterated that is a truck driver and wears a back brace while driving.  He can walk a quarter mile without difficulty, and he reported that he was able to perform all activities of daily living.     

A physical examination showed the Veteran used no assistive devices and was able to squat and walk across the room very easily.  His range of motion was initially flexion to 42 degrees, but limited to 40 degrees by pain after repetitive movement.  Extension was to 30 degrees, left lateral flexion to 28 degrees, right lateral flexion to 18 degrees, and bilateral rotation to 30 degrees with no pain.  The Veteran complained of discomfort with palpation of the right paraspinal muscles but the examiner found no tenderness or muscle spasms.  The Veteran had normal posturing and normal angles of the spine.  

The examiner diagnosed the Veteran with mechanical back pain and lumbago.  A bulging disc was identified; however, the examiner found that it was not causing any significant nerve compression but was possibly responsible for the mild sciatica symptoms to his knee.  The examiner opined that the Veteran is not limited in his functional abilities and functional capacity and is tolerating his position as a truck driver quite well.  

With respect to the Veteran's orthopedic manifestations, the medical records do not show flexion to less than 30 degrees or unfavorable ankylosis as requiring by the Schedule for a rating in excess of 20 percent.  At the December 2011 VA examination, the Veteran had flexion to a minimum of 40 degrees.  Therefore, a rating in excess of 20 percent is not warranted based on the Veteran's orthopedic manifestations of his lumbar spine disorder. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011). 

In addition to the above schedular criteria, the Board also finds that a disability rating in excess of 20 percent is not warranted based on functional loss due to pain, weakness, fatigability, or incoordination of the lumbar spine. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.  The VA examiner considered limitation of motion due to pain and the 20 percent rating reflects that consideration.  

However, the treatment records and the December 2011 VA examination reports show that the Veteran experiences mild sciatica in his left lower extremity, possibly due to his back disorder.  Therefore, with resolution of the doubt in favor of the Veteran, the Veteran's left lower extremity neurological pain should be assigned a 10 percent rating under 38 C.F.R. § 4.124a , Diagnostic Code 8520 (2011); 38 C.F.R. § 4.71a , Diagnostic Code 5242 (Note 1) (2011). 

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability. However, while he is competent to report his symptoms, he has not reported such a severity that would warrant an increased rating and medical development of the claim has not shown symptoms such as would warrant a higher rating. The medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the  probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied.  

The Board thus concludes that the Veteran's low back disorder does not meet the criteria for a disability rating in excess of 20 percent under applicable rating criteria. Because the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b). 

However, under Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, the Board must consider any associated objective neurological abnormalities. Here, a separate rating of 10 percent is warranted for the Veteran's mild left lower extremity radiculopathy that is related to his lumbar spine disorder.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (Note 1) (2011).


Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  The medical evidence contemplates the range of motion criteria and the VA examiners commented on the additional limitation of motion and functional impairment due to pain. Although the Veteran has contended his disability warrants a higher rating, the objective medical evidence does not support his claim.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluation for his disability is inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra.


ORDER

An increased rating in excess of 20 percent for a low back disorder is denied.  

A separate rating of 10 percent is granted for a radiculopathy of the left lower extremity.


REMAND

The purpose of this remand is to schedule the Veteran for a VA examination to determine whether his sleep apnea is due to service or due to his service-connected disorders, in accordance with the April 2010 remand directives.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In the April 2010 remand, the Board directed the VA examiner to opine whether the Veteran has sleep apnea due to service, to include whether it was due to any service-connected psychiatric diagnosis or sinusitis.  Although the November 2010 VA examiner noted that the Veteran had sleep apnea and wore a CPAP machine, no opinion was offered as to the etiology of this disorder.  Therefore, a remand is necessary to obtain an opinion as to the etiology of the Veteran's sleep apnea, in compliance with the April 2010 remand.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for sleep apnea that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC will afford the Veteran the medical examination detailed below, to be conducted by an appropriately qualified physician, who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner must conduct any appropriate interviews and IF A DIAGNOSIS OF SLEEP APNEA BASED ON CLINICAL TESTING IS NOT APPARENT FROM THE CURRENT RECORD, clinical testing to include a polysomnograph or other appropriate diagnostic means to confirm a diagnosis of sleep apnea.

c. The examiner must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiries, and PROVIDE A FULLY REASONED EXPLANATION FOR ANY OPINION:

a. Was the Veteran's sleep apnea incurred in or is it etiologically related to his period of service? 

b. Is the Veteran's sleep apnea etiologically related to his service-connected disorders including sinusitis, PTSD, or lumbar strain? 

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for sleep apnea to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


